Beck, J.
1. REAL estate : vendee of innocent purchaser takes good title. I. The mortgage in suit was executed and acknowledged March 22, 1879, in the state of Indiana, in conformity to the laws of that state. The mort- . . ' , ga^ee, the plaintiff, on the same day and at the same place, conveyed the land to the mortgagor by a warranty deed, executed and acknowledged in the same form and manner as the niortgage, which was given to secure a part of the purchase money for the land. The deed was filed for record March 24, 1870, and the mortgage on the sixteenth day of April of the same year. On the twenty-fourth day of March, 1870, the mortgagor, Pugh, ■ conveyed the land by deed of warranty, for a sufficient consideration to John Taylor; tiie deed being filed for record the *163same day. The defendant Myers acquired title to the land through Taylor and his grantees, by sufficient deeds. The certificates showing the acknowledgment of the deed and mortgage executed by plaintiff and Pugh, respectively, do not conform with the requirements of the statute then in force in this state.
II. The controlling question in the case is this: Is the title acquired by defendant Myers paramount to the mortgage in suit, which was not recorded when the deed to Taylor was executed upon which Myers’ title is based? Leaving out of view questions arising upon the defective acknowledgments, we answer the question affirmatively. Taylor was a purchaser for value, and without notice, constructive or actual, of plaintiff’s mortgage. He therefore acquired a valid title, superior to plaintiff’s mortgage. It is a rule that the holder of a good title clothes his grantee with the same rights, and conveys to him the same title, which he holds himself. It is not necessary for Myers to show that the grantees intervening between him and Taylor purchased without notice of the mortgage, and paid value for the land. We will not be expected to. cite authorities in support of this familiar rule. See, however, Nolan v. Grant, 53 Iowa, 392, cited by plaintiff’s counsel; Chambers v. Hubbard, 40 Id., 432 ; and Ashcraft v. De Armond, 44 Id., 229.
2 acknowl^auziogact: effect of. III. We will now inquire as to the effect of the defective acknowledgment of the deed and mortgage.. Chapter 160, Acts of the Thirteenth General Assembly, provides that deeds and conveyances of land situated in this state, which have been acknowledged or proved in another state in accord with the laws thereof, and which have been recorded in this state, are “confirmed and declared effectual and valid in law, to all intents and purposes, as though the said deeds or conveyances so acknowledged or proved and . recorded had, prior to being recorded, been acknowledged or proved within this state.” Statutes to the same effect were subsequently enacted. Chapter 110, Acts *164Fourteenth General Assembly. See Miller’s Code, (Ed. 1880) §§ 1966-1968, p. 533. Under these statutes the deed of plaintiff to Pugh is to be regarded as having the same effect from the day of its record as it would have had if it had be.en properly acknowledged. Pugh’s title, then, is based upon a valid deed, and the whole world must be regarded as. having notice thereof from the time it was filed for record; and Myers, and those under whom he claims, including Porter, were not put upon inquiry, as may have been the case if the law would permit us to regard plaintiff’s deed to Puglx as unrecorded because it was not lawfully acknowledged.
. We reach the conclusion that Myers’ title is superior to the lien of plaintiffs mortgage.
The decree of the circuit court dismissing plaintiff’s petition is
Affirmed.